Citation Nr: 1130976	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  10-12 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES


1.  Entitlement to service connection for a lung disability.

2.  Entitlement to a disability rating in excess of 20 percent prior to December 17, 2010, and 30 percent from December 17, 2010, forward, for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran submitted additional evidence in July 2011, accompanied by a waiver of RO review.  38 C.F.R. § 20.1304(c) (2010).  

The issue of an increased rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A lung disability did not have its onset during active service or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lung disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Post-service medical treatment records show that the Veteran had been diagnosed as having chronic obstructive pulmonary disease (COPD).  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lung disability.  

Although the service medical records show that the Veteran was treated acute pharyngitis during service in February 1954, a May 1954 chest x-ray revealed normal lungs and the separation examination revealed normal lungs.  In fact, there is no medical evidence showing that he suffered from any problems with his lungs following service until March 2007, when private treatment revealed very few fine crackles to the lower bases of the lungs.  Treatment records prior to March 2007 reported the lungs as normal.  The long time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).   

The Board notes that the record contains several letters from the Veteran's private physicians, both dated in September 2009, relating the Veteran's current lung condition to service.  In the earlier letter, the physician noted that the Veteran had pneumonia in service and was forced to enter gas-chamber training and that it was "very probable and likely" that the combination of those experiences caused permanent damage to his lung.  As a result, the physician opined that the current disorder "started with the events he described while in active duty service."  In the second letter, the physician also cited to pneumonia and gas chamber training, noting that the Veteran was forced to go through this training despite not completely recovering from pneumonia.  Consequently, it was "very likely" that the chronic lung conditions could have originated with this event in service.  The Board observes that neither physician appears to have reviewed the Veteran's claims file.

The record also contains a VA opinion dated December 2010 stating that it was the examiner's opinion that the Veteran's COPD was not as likely as not due to his acute pharyngitis in service.  Notably, the contents of this opinion reflect the examiner's familiarity with the Veteran's claims file.  As support for this opinion, the examiner referred to service treatment records that show the Veteran was treated for acute pharyngitis in February 1954, with no documentation of any complications or chronic disabilities which demonstrated that acute pharyngitis resolved without sequelae.  In addition, the examiner noted that there was no mention of pneumonia or of recurrent respiratory complaints during service and a May 1954 chest x-ray was normal.  The examiner also addressed a letter from one of the Veteran's private physicians that stated that COPD was due to pneumonia which occurred in service.  The examiner stated that acute respiratory infections such as pharyngitis and pneumonia do not result in COPD, which is more commonly caused by smoking.  In addition, medical records do not show that the Veteran ever had pneumonia in service.  Based on these factors, the examiner opined that the current COPD was not related to service.

The claims file also contains a July 2011 opinion from a private pulmonologist, who referred to the Veteran's reported in-service pneumonia and gas chamber testing.  This doctor noted that exposure to noxious gases "could very certainly have resulted in irreversible damage to the lung tissue."  The doctor noted that pneumonia and subsequent exposure to toxic inhalational agents could very likely have resulted in permanent lung injury and have a high contribution to the current ongoing health problems.  Again, there is no indication that this doctor reviewed the claims file.

In evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by a Veteran that have been found to be inaccurate or that are contradicted by other facts of record.  The Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history provided by the Veteran, and instead must evaluate the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).   

The Board finds that the Veteran's history, as cited by the private physicians' opinions, is not supported by the evidence of record, which shows that service treatment records are silent for any treatment or findings of pneumonia during service.  Service treatment records only show treatment for pharyngitis on an outpatient basis.  As the private opinions were based on an incorrect history provided by the Veteran and were not based on a review of the claims file, they are of minimal probative value.  Prejean, 13 Vet. App. at 444.  

The VA examiner provided a definitive opinion that the Veteran's current COPD was not related to active service.  The examiner also provided rationale and cited to specific evidence in the file as support for that opinion.  Unlike the private opinions, this opinion was based upon review of the claims file, and is found to be persuasive.  Id.  In light of the thoroughness of this opinion, the Board will afford it significantly more probative weight in its determination than the unsubstantiated opinions provided by the Veteran's private physicians discussed above.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

As part of the current VA disability compensation claim, the Veteran, members of his family, and his friends submitted statements asserting that the Veteran had problems breathing following an illness during basic training.  The Board has given due consideration to the lay statements as to onset and causation of the Veteran's lung disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As laypersons, the Veteran and his family and friends are competent to testify concerning symptoms they observed.  However, the record establishes that the Veteran did not receive any treatment for shortness of breath or any other problems associated with COPD until he sought private treatment in 2007, and this fact markedly reduces the probative value of the lay opinions of record to the extent that they are substantially inconsistent with the documented medical history.  See Maxson v. Gober, supra.  Finally, the Veteran and his family and friends simply have not been shown to possess the requisite training, credentials, or other expertise needed to render a diagnosis or a competent medical opinion about such a disability, such as whether current symptoms represent a particular chronic disability or merely recurrent acute illnesses unrelated to the present disability.  See 38 C.F.R. § 3.159(a)(2).  

In short, the unfavorable VA opinion is of markedly greater probative value than the favorable evidence of record, and it weighs heavily against the claim for service connection for a lung disability.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is substantially against the Veteran's claim, and it must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran pre-adjudication notice meeting the requirements of 38 C.F.R. § 3.159(b) by a letter dated in March 2009.

Moreover, there has been no assertion of prejudice from the Veteran, and, as it is his burden to demonstrate any such prejudice, the Board may proceed with this determination.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, and obtained a medical opinion as to the etiology and severity of disability.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for a lung disability is denied.


REMAND

The Board finds that the medical evidence is inadequate for rating purposes.  The Veteran was afforded a VA audiology examination in connection with his claim in December 2010.  While the examiner provided the audiometric findings, he failed to comment on the functional effects caused by the bilateral hearing disability.  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Therefore, another examination is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination to determine the extent and severity of his service-connected bilateral hearing loss.  It is essential that the examiner review the claims file in conjunction with the examination.

The examination must encompass pure tone threshold (in decibels) and Maryland CNC testing.  The claims file must be made available to the examiner and all indicated studies should be performed.  In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in the final report, including specifically, the effect of the Veteran's hearing loss on his ability to communicate and the impact of such on his employability. 

All opinions must be supported by a complete rationale in a typewritten report.

2.  After all development is complete, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


